9 F.3d 1548
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Eddie Gene VAUGHN, Plaintiff-Appellant,v.BAXTER, Sgt., et al., Defendants-Appellees.
No. 93-3533.
United States Court of Appeals, Sixth Circuit.
Nov. 12, 1993.

1
Before:  GUY and RYAN, Circuit Judges, and MILES, Senior District Judge.*

ORDER

2
Eddie Gene Vaughn appeals a district court order dismissing his civil rights action filed pursuant to 42 U.S.C. § 1983.   The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Seeking monetary relief, Vaughn sued several Ohio correctional personnel in their individual and official capacities, alleging that the defendants violated his First Amendment rights when they delayed delivery of Vaughn's non-privileged mail.   The district court determined that Vaughn's claims were without merit and granted summary judgment for the defendants.   Vaughn has filed a timely appeal.   On appeal, he requests the appointment of counsel.


4
Upon review, we conclude that the district court properly granted summary judgment for the defendants.   There is no genuine issue as to any material fact and the defendants are entitled to judgment as a matter of law.   Canderm Pharmacal, Ltd. v. Elder Pharmaceuticals, Inc., 862 F.2d 597, 601 (6th Cir.1988).   The defendants did not violate Vaughn's constitutional right when they examined his non-privileged mail and any delay in Vaughn's receipt of the mail occurring as a result of this procedure does not rise to the level of a constitutional violation.   See Martucci v. Johnson, 944 F.2d 291, 295 (6th Cir.1991);   Parrish v. Johnson, 800 F.2d 600, 603 (6th Cir.1986).


5
Accordingly, we affirm the judgment for the reasons set forth in the district court's opinion and order filed on April 7, 1993.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Wendell A. Miles, Senior U.S. District Judge for the Western District of Kentucky, sitting by designation